ORFINGER, J.
Corine and Vincent Cheves appeal an order granting Equicredit Corporation’s motion to enforce its writs of possession following foreclosure of its mortgage encumbering the Cheves’ residence. Having carefully considered the record, we find no evidence that the trial court abused its discretion in enforcing the writs of possession. See Tilden Groves Holding Corp. v. Orlando/Orange County Expressway, 816 So.2d 658, 660 (Fla. 5th DCA 2002). It was the trial court’s duty, not this court’s, to determine whether or not the Cheveses were entitled to relief from the judgment of foreclosure. Church v. Strickland, 382 So.2d 419, 420 (Fla. 5th DCA 1980). We find no error in the trial court’s conclusion that the Cheveses were not entitled to be relieved from the foreclosure judgment, and that Equicredit was entitled to possession of the property. Accordingly, the order of the trial court is affirmed.
AFFIRMED.
PETERSON and MONACO, JJ., concur.